Citation Nr: 0624311	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  00-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the service-connected postoperative residuals of 
a right total knee replacement.  

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected traumatic arthritis of the 
left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected left knee instability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from June 1955 to 
June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the RO.  

The Board remanded this case in July 2003 for additional 
development of the record.  

The veteran recently informed his examining physician that he 
was considering left knee replacement surgery.  The records 
show he has not yet decided to undergo the procedure.  

If the veteran does undergo the surgery he is contemplating, 
he is invited to file a claim for an increased rating for his 
left knee disorder at that time.  



FINDINGS OF FACT

1.  The postoperative residuals of a right total knee 
replacement are shown to be productive of a disability 
picture that more nearly approximates that of chronic 
residuals of knee replacement, consisting of severe painful 
motion or weakness in the affected extremity.  

2.  The left knee traumatic arthritis is shown to be 
productive of a disability picture that more nearly 
approximates that of limitation of flexion of the knee to 30 
degrees.  

3.  The left knee instability is not shown to be productive 
of more than slight knee impairment manifested by recurrent 
subluxation or lateral instability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
evaluation for the service-connected postoperative residuals 
of a right total knee replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2005).  

2.  The criteria for the assignment of a 20 percent 
evaluation for the service-connected left knee arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5259, 5260, 5261, 5262 (2005).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in June 2004 and May 2006 correspondences.  The 
May 2006 correspondence in particular provided him with 
notice as to the effective dates assignable in the event his 
claims are successful.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that he has 
attended several examinations in connection with this appeal.  

The Board notes that at his August 2005 VA fee basis 
examination, the veteran reported that he was due to have 
left knee replacement surgery.  Notably, he did not indicate 
that he was scheduled for such surgery, and contemporary 
treatment records show that he actually remains undecided as 
to whether to undergo the surgery.  

Given the absence of any indication that the veteran either 
has undergone, or will imminently undergo, left knee surgery, 
the Board finds no basis to delay resolution of his left knee 
claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

Here, the veteran did not receive any VCAA notice prior to 
the April 2001 rating decision from which this appeal 
originates.  The Board points out, however, that the rating 
decisions, statement of the case, and supplemental statements 
of the case on file collectively informed him of the criteria 
for establishing higher ratings for the disorders at issue.  
Once VCAA was enacted into law, he was provided with 
38 U.S.C.A. § 5103(a) notice.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the veteran with full VCAA notice prior to the April 
2001 adjudication did not affect the essential fairness of 
the adjudications.  The prior adjudication was not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Nor has the veteran alleged or shown 
prejudice from any error in the timing or content of the VCAA 
notices.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected right and left knee disorders, and the 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


Factual background

Service connection for postoperative residuals of a right 
total knee replacement was granted in April 2001, and 
evaluated as 30 percent disabling effective June 7, 1999.  
Other than for the assignment of a temporary total evaluation 
for the period from May 15, 2002 to June 30, 2003, the 30 
percent evaluation has remained in effect since that time.  

Service connection for left knee traumatic arthritis was 
granted in April 2001; the disability was evaluated as 10 
percent disabling effective June 7, 1999.  

In September 2005, the RO continued the 10 percent evaluation 
for left knee arthritis, and assigned the veteran a separate 
10 percent evaluation for left knee instability, effective 
June 7, 1999.  The separate 10 percent ratings for, 
respectively, the left knee traumatic arthritis and left knee 
instability have remained in effect since that time.  

Private medical records for July 1994 to April 2005 show that 
the veteran underwent a right total knee replacement in 
August 1994 secondary to symptoms including pain, a large 
varus deformity, and degenerative joint disease.  Following 
the surgery, he developed arthrofibrosis requiring 
arthroscopic excision of scar tissue, a synovectomy, and 
manipulation.  

The records show he continued to experience right knee pain, 
swelling, and diminishing range of motion.  In May 2002, he 
underwent revision of the right total knee arthroplasty.  

Records following the revision show he was able to extend the 
right knee from minus 5 degrees to 0 degrees, and flex the 
knee from 90 to 115 degrees, with minimal pain and good 
stability; there was no evidence of loosening.  X-ray studies 
of the knee showed a stable revision with good alignment, but 
with small joint effusion.  Some treatment notes document 
instability in the knee.  

With respect to the left knee, the treatment reports document 
complaints of pain, and note arthritis.  He denied any 
catching, locking, or giving way.  He was able to extend the 
knee from minus 10 to 0 degrees, and to flex the knee from 90 
to 100 degrees.  He had a 10-degree flexion contracture, and 
5 to 15-degree varus angulation.  The records show swelling 
and occasional instability in the left knee.  

At a December 2000 VA examination, the veteran complained of 
right knee pain, weakness, locking, stiffness, instability, 
fatigue, and lack of endurance.  He reported left knee pain, 
swelling, weakness, locking, stiffness, instability, fatigue, 
lack of endurance, and episodes of dislocation.  He also 
reported that some of his activities of daily living were 
affected.  

Physical examination showed a normal gait, with swelling in 
both knees.  He was able to extend the right knee to 0 
degrees, and to flex the knee to 50 degrees, with pain at 60 
degrees of passive motion.  

He was able to extend the left knee to 0 degrees, and to flex 
that knee to 80 degrees, with pain at 90 degrees of passive 
motion.  

There was no instability in either knee to testing.  The 
examiner noted that for both knees, there was pain, fatigue, 
weakness, and lack of endurance.  X-ray studies showed 
moderate degenerative changes in the left knee, and changes 
associated with the total knee replacement for the right 
knee.  

In a May 2001 statement, B.B., a former coworker, indicated 
that he believed the veteran had to resign from a park ranger 
job because of bilateral knee problems.  He explained that 
the veteran could not tolerate the prolonged standing, 
walking, and running, and that the veteran's knees would 
swell.  

In a September 2002 statement, the veteran's spouse indicated 
that he experienced difficulty with chores, and with 
standing, bending, lifting, traversing stairs, and prolonged 
sitting.  

At his June 2003 VA examination, the veteran reported that he 
was employed.  He report experiencing marked limitation of 
right knee motion, with pain and discomfort.  He also 
reported discomfort and other problems with the left knee.  

Physical examination of the right knee showed swelling.  He 
was able to flex the knee to 55 degrees, and exhibited pain 
with movement of the joint.  The examiner did not attempt to 
determine stability in light of the pain.  

The left knee showed minor swelling.  He was able to flex the 
knee to 75 degrees.  There was some question of lateral 
ligament instability in the knee.  

The examiner concluded that the right knee revision had very 
poor results, due to marked restriction of motion.  The 
examiner diagnosed degenerative joint disease of the left 
knee with restriction of motion and crepitus, as well as some 
lateral instability.  

The veteran attended a VA fee basis examination in August 
2005.  He reported experiencing constant right knee pain, 
pain with motion, weakness, swelling, and stiffness.  He 
reported experiencing one episode of incapacitation each year 
secondary to right knee symptoms, but explained that the 
incapacitation could last up to sixty days.  He explained 
that his right knee functionally impaired him by preventing 
him from walking moderate distances, climbing stairs, or 
bending.  He indicated the right knee disorder caused him to 
lose three days of work each year.

With respect to the left knee, he complained of constant 
pain, stiffness and swelling.  He reported experiencing 
episodes of incapacitation from left knee symptoms up to 
twice each year, lasting two days for each episode.  He 
explained that his left knee functionally impaired him by 
precluding the ability to walk moderate distances, or to 
climb stairs.  He further explained that the left knee caused 
him to miss work up to six times each year.  

Physical examination showed that the veteran had a normal 
gait, and did not require an assistive device.  There was 
right knee swelling, joint effusion, and crepitus.  He was 
able to flex the knee to 90 degrees, with pain beginning at 
60 degrees, and extend the knee to 0 degrees.  The examiner 
noted that the veteran's function was additionally limited by 
pain, but not by fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  

Examination of the left knee showed swelling, joint effusion 
and crepitus.  He was able to flex the knee to 90 degrees, 
with pain beginning at 60 degrees, and extend it to 0 
degrees.  The examiner noted that function in the knee was 
additionally limited by pain, but not by fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  

The examiner noted that pain limited flexion in both knees to 
60 degrees, and that both knees demonstrated slight 
instability.  X-ray studies of the right knee showed stable 
alignment.  Studies of the left knee showed seven degrees of 
varus angulation, as well as degenerative arthritic changes 
with bone-on-bone contact.  

The examiner noted that the objectively present symptoms in 
the left knee included limited motion and swelling.  He 
diagnosed degenerative arthritis of the left knee.  

The examiner concluded that the effect of the disorders on 
the veteran's usual occupation consisted of difficulty with 
walking around the office or sitting for prolonged periods.  
He noted that the effect on daily activity was represented by 
difficulty with climbing stairs, walking moderate distances, 
and prolonged sitting.  


Analysis

I.  Right knee

The RO rated the veteran's disability under Diagnostic Code 
(DC) 5055.  Under this code, knee replacement with 
intermediate degrees of residual weakness, pain or limitation 
of motion is rated by analogy to DCs 5256, 5261, or 5262, but 
in any event will warrant no less than a 30 percent rating.  
A 60 percent rating is warranted for chronic residuals of 
knee replacement, consisting of severe painful motion or 
weakness in the affected extremity.  

A review of the findings reported in the veteran's December 
2000, June 2003 and August 2005 examinations, as well as in 
the private medical records on file, reveals that the veteran 
has consistently complained of continuous pain in his right 
knee, as well as weakness, even following his August 1994 
total knee replacement and May 2002 revision surgery.  

Although the private records indicate that the replacement is 
well aligned and not loose, the August 2005 examiner in 
particular noted the presence of right knee instability.  

In addition, the veteran has consistently exhibited 
limitation of right knee motion, as well as knee swelling and 
effusion.  

In light of these clinical findings, the Board concludes that 
the veteran's total right knee replacement more nearly 
approximates the criteria for a 60 percent evaluation under 
DC 5055.  Accordingly, an increased evaluation of 60 percent 
is warranted.  

The Board notes that other potentially applicable diagnostic 
codes include DCs 5256, 5261 and 5262.  However, the 60 
percent rating currently assigned the veteran's total right 
knee replacement represents the maximum schedular rating 
applicable under any of these alternatives.  

In granting entitlement to service connection for the 
residuals of the veteran's total right knee replacement, the 
RO assigned the veteran an effective date for service 
connection of June 7, 1999.  

The Board has reviewed the evidence of record, and concludes 
that the underlying level of severity for the veteran's 
service-connected right knee replacement has remained at the 
60 percent level, but not more, since the award of service 
connection.  

For the reasons enumerated hereinabove, and because there is 
no indication of greater disability than that described above 
during the period beginning June 7, 1999, a higher rating is 
not warranted for any time since the award of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


II.  Left knee

The RO rated the veteran's left knee traumatic arthritis as 
10 percent disabling under Diagnostic Codes 5010 and 5260.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

A 10 percent rating is appropriate where extension of the leg 
is limited to 10 degrees, a 20 percent rating is warranted 
for extension limited to 15 degrees, and a 30 percent rating 
is warranted for extension limited to 20 degrees.  38 C.F.R. 
§  4.71a, Diagnostic Code 5261.  

Alternatively, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation, and nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The RO rated the veteran's left knee instability as 10 
percent disabling under Diagnostic Code 5257.  Under that 
code, a 10 percent evaluation is warranted for slight knee 
impairment with recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted for moderate knee 
impairment, and a 30 percent rating is assignable for severe 
knee impairment, with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to the left knee arthritis, the Board finds that 
the evidence of record demonstrates that the disability 
picture most nearly approximates the criteria for a 20 
percent evaluation.  The evidence shows that he has severe 
arthritis that is productive of frequent pain and swelling, 
as well as by significant restriction in range of left knee 
flexion.  

The August 2005 VA fee basis examiner in particular noted 
that the veteran's left knee flexion was functionally limited 
by his pain symptoms at 60 degrees, which in the Board's 
opinion, when considered in the context of the swelling he 
experiences, as well as the X-ray evidence documenting severe 
arthritis in the joint, is consistent with the criteria for a 
20 percent evaluation under Diagnostic Code 5260.  

The Board is therefore satisfied that the findings on 
examinations accurately depict the level of left knee flexion 
after consideration of the veteran's symptoms of pain and 
swelling, and that he is consequently entitled to assignment 
of a 20 percent evaluation under Diagnostic Code 5260 for 
limitation of knee flexion to 30 degrees.  38 C.F.R. §§ 4.40, 
4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  

The Board notes that none of the medical evidence suggests 
that the veteran's left knee flexion is limited to 15 degrees 
or more, even when his complaints of pain, swelling, 
weakness, fatigue and lack of endurance are considered.  

The Board also notes that the veteran has consistently 
demonstrated no less than full extension, and in some 
circumstances has exhibited hyperextension, without 
complaints of, or clinically demonstrated, pain or other 
factors such as weakness, or fatigue.  Consequently, a 
separate evaluation based on limitation of knee extension is 
not warranted in this case.  See VAOPGCPREC 9-2004.  

While the veteran exhibits some varus deformity, the 
deformity has been described as limited to no more than 
fifteen degrees.  In any event, the evidence does not show 
any malunion or nonunion of the tibia or fibula as to warrant 
assignment of a higher evaluation under Diagnostic Code 5262.  

In addition, as the veteran's left knee is clearly not 
ankylosed, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5256, are not for application.  

In light of these clinical findings, the Board concludes that 
the evidence supports assignment of a 20 percent evaluation, 
but not more, for the veteran's left knee arthritis.  

With respect to the left knee instability, the private 
medical records are inconsistent as to the presence of 
instability in the left knee, and in any event do not suggest 
that any instability is moderate or severe.  The June 2003 
examiner noted the presence of some instability, but did not 
describe its severity.  The August 2005 examiner specifically 
described the instability as slight in nature.  

The Board finds that the August 2005 examiner's 
characterization is consistent with the other evidence of 
record which, as already noted, is inconsistent even as to 
whether the veteran has left knee instability.  

Accordingly, as the evidence as a whole shows that the 
veteran's left knee instability is no more than slight in 
nature, the Board finds that the evidence does not support 
assignment of an evaluation in excess of 10 percent for left 
knee instability.  38 C.F.R. § 4.3.  

In sum, the veteran is entitled to assignment of a 20 percent 
rating for his left knee arthritis, but not to an evaluation 
higher than 10 percent for his left knee instability.  

The Board lastly notes that the RO, in granting entitlement 
to service connection for left knee disability (and in 
eventually granting separate ratings for arthritis and 
instability of the knee), assigned the veteran an effective 
date for service connection of June 7, 1999.  

After carefully reviewing the evidence of record, the Board 
concludes that the underlying level of severity for the 
veteran's left knee arthritis has remained at the 20 percent 
level, but not more, since the award of service connection.  
For the reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the period beginning June 7, 1999, a higher rating is 
not warranted for any time since the award of service 
connection.  

The Board also finds that the left knee instability has 
remained no more than 10 percent disabling under any 
applicable rating criteria for the period since June 7, 1999.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


III.  Extraschedular consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  Mr. B.B. averred that the veteran left a job as a 
park ranger on account of his bilateral knee disorders.  The 
Board points out, however, that the veteran remains employed, 
and neither contends, nor has demonstrated, that his right 
and/or left knee disorders have adversely affected his 
employment.  

The Board notes in this regard that while he has indicated 
that his right knee disorder in particular incapacitates him 
for about 60 days each year, he nevertheless reports missing 
a total of only 9 days of work in a year for both knee 
disorders.  The August 2005 examiner indicated that the knee 
disorders caused difficulty with walking around the office 
and prolonged sitting, but neither the examiner nor the 
veteran suggests that the knee disorders have affected 
employment.  Nor is there evidence that the right and/or left 
knee disorders have necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  

Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 60 percent evaluation for the service-
connected postoperative residuals of a right total knee 
replacement for the period from June 7, 1999, is granted.  

Subject to the regulations controlling disbursement of VA 
monetary benefits, a 20 percent evaluation for the service-
connected left knee arthritis for the period from June 7, 
1999, is granted.  

An increased initial rating in excess of 10 percent for the 
service-connected left knee instability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


